DETAILED ACTION
The Amendment and Request filed 02/09/21 has been entered.  Claims 1-11 and 16-23 are pending, with claim 12, 13 and 15 being cancelled and claims 22-23 being newly added.  Revised section 103 rejections of all pending claims are detailed below, and since dependent claims were moved up into (or to form) independent claims, this action is made Non-Final.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Vos in view of Licari
Claims 1-6, 8, 10-11, 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos (DE 10 2013 215 601) (cited by Applicant) in view of Licari (U.S. Patent No. 3,575,448) (previously cited).  Vos is directed to a vibration damper with a welded support strut.  See Abstract.  Licari is directed to a fastener using welding to clamp an unweldable material.  See Abstract; col. 1, lines 36-44.  
Claim 1: Vos discloses an assembly, comprising: a vibration damper (1) and an add-on part (2); wherein the vibration damper comprises a contact region (1a*) on which the add-on part is configured to rest and wherein the contact region is configured to receive a force transmitted thereon, wherein the contact region comprises a receptacle (middle of bottom surface of 1a*) for welding material.  See Fig. 3.
Vos discloses all the limitations of this claim except that the add-on part is directly welded to the damper rather than the recited limitation of using a separate “welding element” to mechanically connect the add-on part.  Licari discloses an assembly comprising: a component (10); an add-on part (12); wherein the component comprises a contact region (bottom surface of 10) on which the add-on part is configured to rest and wherein the contact region is configured to receive a force transmitted thereon; and wherein a welding element (14) is mechanically connected to the add-on part [see Fig. 3 (14 mechanically connected to 12 via 16/18)] and welded to the contact region [see Fig. 3 (14 welded to 10 at 20)]; the contact region and the welding element comprising the same material or weldable material partners [see Fig. 3; col. 1, lines 36-44 (10 is “weldable”)], and wherein the add-on part and the contact region are formed from dissimilar and not mutually weldable materials [see col. 1, lines 36-44 (12 is “unweldable”)].  See Fig. 3. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this form of indirect attachment between the Vos damper (1) and support strut (2) for a number of design preferences.  First, it may be desirable to not directly weld the support strut to the damper, perhaps to ensure the integrity of the surfaces of the support strut (add-on part) and to aid in the removal or detachment of the damper.  Second, this modification permits a wider variety of possible material choices for the support strut (add-on part), so that it may or may not be made of a fusible material. 
Claim 2: Vos discloses that the contact region is disposed at a base of the vibration damper.  See Fig. 3.  
Claim 3: Vos discloses that the add-on part includes a lower linkage (5) to a vehicle.  See Fig. 3. 
Claim 4: Licari discloses that the welding element is rotationally symmetrical. See Fig. 5 (10 is symmetrical).  See Fig. 3; col. 1, lines 49-50 (“circular”).  This is merely a design choice, obvious to one skilled in the art, and ensures equal force distribution onto the add-on part. 
Claim 5: Licari discloses that the welding element is disposed in a connection opening (at 16) of the add-on part.  See Fig. 3.  This is merely a design choice, obvious to one skilled in the art, perhaps to conceal the welding element. 
Claim 6: Licari discloses that the welding element is connected in a force-fitting manner to the add-on part.  See Fig. 3; see col. 1, lines 66-71.  See claim 1 obviousness statement above. 
Claim 8: Licari discloses that the add-on part further comprising a clearance (16) in which the welding element is disposed.  See Fig. 3.  See claim 5 obviousness statement above.
Claim 10: Vos discloses that the welding element and/or the contact region comprise/comprises a welding face (bottom face of 1a).  See Fig. 3. 
Claim 11: Vos discloses that the contact region comprises an opening.  See Fig. 3 (bottom surface of 1a includes openings).
Claim 16: Licari discloses that a longitudinal axis of the welding element extends through a volumetric center of the welding element.  See Fig. 3; col. 1, lines 45-52.  See claim 4 obviousness statement above.
Claim 17: Licari discloses that the add-on part surrounds the welding element.  See Fig. 3.  See claim 5 obviousness statement above.
Claim 18: Licari discloses a longitudinal axis extending through the vibration damper intersects and is normal to a plane, wherein the add-on part surrounds the welding element by 360⁰ in the plane.  See Fig. 3.  See claim 5 obviousness statement above.
Claim 20: Licari discloses that the welding element is disposed in a receptacle of the add-on part so as not to protrude radially or axially from the add-on part, wherein radial and axial references are with respect to the vibration damper.  See Fig. 3 (14 contained entirely within 12).  See claim 5 obviousness statement above.

Claim 21: see claim 1 above.  Vos further discloses that the contact region is disposed at an axial end face of the vibration damper.  See Fig. 3. 
Claim 22: see claim 11 above.    
Vos in view of Licari and Smith
Claims 7, 9, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Licari and Smith (U.S. Patent No. 2,191,632).  Smith is directed to a hinge using a welding element to mechanically attach two components.  See Abstract; Fig. 6. 
Claim 7: Vos and Licari are relied upon as in claim 1 above but the Licari “welding element (14) uses an angled wedge rather than a “collar.”  Smith discloses a welding element (25) that is welded (at 19) to another fusible component (21) to mechanically fasten an add-on part (20), wherein the welding element comprises a collar (22, 24) that rests on the add-on part.  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this “collar” because it is a simple substitution.  Smith teaches precisely the same type of fastening mechanism via welding and clamping, including Licari’s angled wedge-type design [see Figs. 2-3], so this ultimately achieves the same objective of mechanically fastening a component indirectly with a welding element. 
Claim 9: Smith discloses that the add-on part (20) comprises a clearance (23) in which a collar of the welding element is disposed.  See Fig. 6.  See obviousness statement above. 
Claim 19: Vos and Licari are relied upon as in claim 1 above but the Licari “welding element (14) uses an angled wedge rather than a “collar” with orthogonal surfaces.  Smith discloses a welding element (25) that is welded (at 19) to another fusible component (21) to mechanically fasten an add-on part (20), wherein the welding element comprises a collar (22, 24) with two surfaces that are orthogonal to one another, wherein the add-on part is in direct contact with the two surfaces of the collar.  See Fig. 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this “collar” because it is a simple substitution.  Smith teaches precisely the same type of fastening mechanism via welding and clamping, including Licari’s angled wedge-type design [see Figs. 2-3], so this ultimately achieves the same objective of mechanically fastening a component indirectly with a welding element. 
Claim 23: see claim 11 above. 

Response to Arguments
Applicant’s arguments filed 02/09/21 have been fully considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 17, 2021